This appeal was filed September 22, 1932, from a judgment of the district court of Oklahoma county granting the cancellation of an oil and gas lease in favor of the defendants in error. On the 13th day of June, 1983, the defendants in error filed their motion to dismiss, and on the same date there was filed a response of plaintiffs in error to the defendants in errors' motion to dismiss.
In that response it is stated:
"It therefore follows that under the rulings and decisions of this court and opinions adhered to in subsequent decisions, that the plaintiffs in error cannot maintain their position in this case, and that said appeal is without merit, and that said plaintiffs in error respectfully filed this, their response to the defendant in error's motion to dismiss, and admits that the matters and things set out in said motion to dismiss, together with authorities cited thereunder, are a true and correct statement of the facts of said case, and the law applicable thereto."
This is signed by the attorney for the plaintiffs in error.
The court has recently held, according to its constant rule, that:
"Where motion to dismiss the appeal is filed and the plaintiff in error files a response admitting that the motion should be granted, it is in fact a confession of error, and the appeal may, at the discretion of the court, be dismissed." Victor Building  Loan Ass'n v. State, 162 Okla. 101,19 P.2d 334.
We have carefully examined the record, and in view of the apparent confession contained in the response and the state of the record, we are of the opinion that the appeal should be dismissed, and it is so ordered.